DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 09/10/2021 has been entered. Claims 1, 4-5, 6, 8, 10, 13, 16, 18, and 20 are amended.  Claims 7, 9, 17, 19, and 21-25 are cancelled. Claims 1, 4-6, 8, 10-13, 16, 18, and 20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 09/10/2021, with respect to claims 1, 13, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 4-6, 8, 10-13, 16, 18, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8, 10-13, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Arredondo generally teaches tags representing characteristic terms in a set of matter-specific local documents, such as an accumulating litigation or medical record, are identified and used to evaluate the relevance to a user of each of a set of global documents that are generally accessible but have a priori unknown relevance to the current matter. User-entered keywords and other parameters may also be incorporated into the search strategy to increase the relevance of returned documents. At least one tag is extracted from the local documents, each tag being characteristic of the current matter. The global documents are then searched and an estimate is computed of the relevance of each global document as a function of a measure of a degree inclusion of the tags. 
Chattopadhyay generally teaches a natural language query (NLQ), written in a language native to a user can be transformed to a structured language query (SLQ) that is supported by a relational database interface in a manner that accurately maps relevant elements and supports complex filters, joins, aggregations, or other operations. Search engine technology can be leveraged to convert the NLQ to an intermediate semantic query. A dimensional model over the relational database can be leveraged to convert the semantic query to the SLQ. A single NLQ might map to as many possible SLQs, in which case a ranking algorithm for ranking terms as well as tables in the database can select the most likely SLQ, which can be presented to the user.
Leitersdorf generally teaches generating an inverted index of medical related documents, receiving a medical search query from a user, expanding and augmenting the received medical search query thereby generating an enhanced medical search query, retrieving all the medical related documents in the inverted index which are relevant to the enhanced medical search query, ranking the retrieved medical related documents according to a master expression, presenting the ranked retrieved medical related documents to the user, receiving at least one user feedback response from the user to a respective one of the ranked retrieved medical related documents, for each received user feedback response evaluating and storing at least one feature of the respective one of the ranked retrieved medical related documents and modifying the master expression based on the received user feedback response using at least one machine learning algorithm.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 1, 13 and 25. An updated prior art search was .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Smith on 10/18/2021.
The application has been amended as follows: 
1.	(previously presented) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
identifying a first subset of words in a natural language query as a set of semantic intents of the natural language query;
determining that a particular data element, in a data model of a data set, corresponds to the semantic intents of the natural language query at least by:
determining that the set of semantic intents for the natural language query matches a second subset of words in the data model of the data set;
obtaining a first set of statistics comprising a plurality of scores, the plurality of scores comprising a score for each of the second subset of words, the scores of the second subset of words respectively representing a contextual significance of each of the second subset of words to the particular data element;

determining that the particular data element corresponds to the semantic intents of the natural language query based at least on the first overall score;
constructing a database query based at least on the particular data element determined to correspond to the semantic intents of the natural language query; and
executing the database query to generate a result of the natural language query.

2.	(canceled) 

3.	(canceled) 

4.	(previously presented) The medium of Claim 1, wherein obtaining the first set of statistics comprises:
for the particular:
calculating a ratio of a first word count for a word, selected from the second subset of words, in the data element to a second word count of the word in a group of data elements in the data model; 
multiplying the ratio by a term frequency of the word to obtain a second score for the word; and
including the second score in the first set of statistics.

5.	(previously presented) The medium of Claim 4, wherein obtaining the first set of statistics comprises:
including an inverse document frequency for the word, a maximum inverse document frequency for the group of data elements, and a threshold inverse document frequency for the group of data elements in the first set of statistics.


storing the set of statistics in a dictionary structure.

7.	(canceled) 

8.	(previously presented) The medium of Claim 1, wherein using the first set of statistics for determining that the particular data element corresponds semantic intents of the natural language query further comprises:
obtaining a second data element under the particular data element; 
using the first set of statistics to calculate a second score representing the contextual significance of each word of a third subset of words from the second subset of words in the second set of data element;  
based on the second scores of each word of the third subset of words, computing a second overall score representing a second relevance of the second data element to the semantic intents of the natural language query;
determining that the second data element corresponds to the semantic intents of the natural language query based at least on the second overall score; and
updating the database query based at least on the second data element determined to correspond to the semantic intents of the natural language query.

9.	(canceled) 

10.	(currently amended) The medium of Claim 1, wherein the query comprises a relational database query.

11.	(original) The medium of Claim 1, wherein the operations further comprise:
using a natural-language processing (NLP) technique to obtain the set of semantic intents from the natural language query.


filtering one or more stop words from the natural language query to obtain one or more remaining words;
stemming the one or more remaining words; and
generating parts-of-speech (POS) tags for the one or more remaining words.

13.	(proposed amendment) A method, comprising:
identifying a first subset of words in a natural language query as a set of semantic intents of the natural language query;
determining that a particular data element, in a data model of a data set, corresponds to the semantic intents of the natural language query at least by:
determining that the set of semantic intents for the natural language query matches a second subset of words in the data model of the data set;
obtaining a first set of statistics comprising a plurality of scores, the plurality of scores comprising a score for each of the second subset of words, the scores of the second subset of words respectively representing a contextual significance of each of the second subset words to the particular data element; 
based on the plurality of scores of the second subset of words, computing a first overall score representing a relevance of the particular data element to the semantic intents of the natural language query;
determining that the particular data element corresponds to the semantic intents of the natural language query based at least on the first overall score;
constructing a database query based at least on the particular data element determined to correspond to the semantic intents of the natural language query; and
executing the database query to generate, by the computer system, a result of the natural language query[[;]] .

14.	(canceled) 

15.	(canceled) 

16.	(previously presented) The method of Claim 13, wherein obtaining the first set of statistics comprises:
for the particular data element:
calculating a ratio of a first word count for a word, selected from the second subset of words, in the data element to a second word count of the word in a group of data elements in the data model; 
multiplying the ratio by a term frequency of the word to obtain a second score for the word; and
including the second score in the first set of statistics.

17.	(canceled) 

18.	(currently amendment) The method of Claim 13, wherein using the first set of statistics for determining that the particular data element corresponds to the semantic intents of the natural language query further comprises:
obtaining a second data element under the particular data element; 
using the first set of statistics to calculate a second score representing the contextual significance of each word of a third subset of words from the second subset of words in the second set of data element;  
based on the second scores of each word of the third subset of words, computing a second overall score representing a second relevance of the second data element to the semantic intents of the natural language query[[;]],and
determining that the second data element corresponds to the semantic intents of the natural language query based at least on the second overall score[[;]] [[and]].

19.	(canceled)

20.	(Currently amended) An apparatus, comprising:
one or more processors; and

identify a first subset of words in a natural language query as a set of semantic intents of the natural language query;
determine that a particular data element, in a data model of a data set, corresponds to the semantic intents of the natural language query at least by:
determine that the set of semantic intents for the natural language query matches a second subset of words in the data model of the data set;
obtain a first set of statistics comprising a plurality of scores, the plurality of scores comprising a score for each of the second subset of words, the scores of the second subset of words respectively representing a contextual significance of each of the second subset words to the particular data element; 
based on the plurality of scores of the second subset of words, computing a first overall score representing a relevance of the particular data element to the semantic intents of the natural language query;
determining that the particular data element corresponds to the semantic intents of the natural language query based at least on the first overall score;
construct a database query based at least on the particular data element determined to correspond to the semantic intents of the natural language query; and
execute the database query to generate a result of the natural language query[[;]].

21.	(canceled) 

22.	(canceled) 

23.	(canceled) 

24.	(canceled) 

25.	(canceled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166